Citation Nr: 0728771	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of back 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

Residuals of back surgery are not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

Residuals of back surgery were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007) ; 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2003 and March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how a disability rating and an effective date is assigned.  
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a back disorder to include a 
hemangioma.  Records show no evidence of back surgery while 
in service.  The veteran's June 1983 separation examination 
showed normal clinical evaluation of the spine.  No masses of 
the subscapular area were noted.

VA medical records dated in November 1984 indicate that the 
veteran underwent a biopsy of a left subscapular mass.  The 
pathology report revealed that the tissue was a hemangioma.  
The veteran reported a history of swelling in the left 
subscapular area for approximately one year with increase in 
size over the past two to three months.  A history of some 
trauma in that area was noted which was sustained during a 
motor vehicle accident approximately one and a half years 
prior.  

In December 2004, the veteran reported he had had a large 
mass of his left upper back for greater than 20 years.  He 
noted it was biopsied in 1983 and was told it was a 
hemangioma; it was not excised.  A recent scan suggested it 
was a hemangioma.

At a January 2005 VA examination, the veteran reported he 
developed a hemangioma in the left side of his mid chest in 
1984.  It was noted he had a moderate sized lesion at that 
time and a biopsy was performed.  The veteran stated that 
since that time, the tumor had become larger and had become 
more irritating.  He stated the mass was never completely 
removed after the biopsy was performed.

After examination the assessment was that the veteran had a 
recurrent left subscapular venous hemangioma.  The examiner 
noted that the claims file was available for review.  With 
regard to the question whether the disorder was as likely as 
not that related to any in-service motor vehicle trauma the 
answer was no.  The examiner noted that the hemangioma was 
not likely a hematoma, but rather was a hemangioma, i.e., a 
proliferation of blood vessels, which was likely not caused 
by a motor vehicle accident.  

As to what residual existed from the November 1984 removal, 
the residual was an irritating surgical scar.  As to whether 
or not the November 2004 mass was related to the 1984 mass, 
the examiner answered yes.  This was likely a recurrence of 
the 1984 hemangioma.  This likely was partially resected and 
had grown larger than its original size.  The examiner found 
that low back pain was related to the hemangioma.  The 
veteran had difficulty with any pressure on the hemangioma.  
Sitting, lying down, and any activities that would cause 
pressure on this mass caused the veteran discomfort.  That 
discomfort was likely related on a more likely than not basis 
to the hemangioma.  X-ray of the thoracic spine was negative.  

At his July 2007 Travel Board hearing the veteran testified 
that as soon as he got out of service he went to the hospital 
and reported chest pain.  The veteran was told he had a mass 
the size of a softball.  They biopsied the mass but did not 
remove it because he was told it was attached to muscle.  
Later it was scheduled to be removed but he was told he would 
bleed to death if it was excised.  The veteran believed the 
mass in his chest was due to a 1983 motorcycle accident.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for residuals of back surgery.

Service medical records are negative for complaints, 
treatment, or diagnosis of a back disorder or hemangioma.  
The veteran's separation examination in June 1983 showed 
normal clinical evaluation of the spine, other 
musculoskeletal with no abnormal findings of the back or 
chest.

Post service medical records show that the veteran underwent 
a postservice biopsy of a left subscapular mass in November 
1984.  The mass was diagnosed as a hemangioma and was not 
excised.  

After reviewing the veteran's claims file and conducting an 
examination, a January 2005 VA examiner opined that the 
November 1984 hemangioma was likely not caused by a motor 
vehicle accident while in service.  The examiner noted that 
the hemangioma was not likely a hematoma, this was likely a 
hemangioma, which is a proliferation of blood vessels, which 
is likely not caused by a motor vehicle accident.  There is 
no competent evidence to the contrary.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the lay statements and 
the veteran's lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of no probative value towards establishing 
a link between the veteran's military service and any current 
back disability diagnosed as a hemangioma.

As there is no competent medical opinion relating the current 
disability to service, the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
residuals of back surgery must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of back 
surgery is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


